1 Rodman & Renshaw 13th Annual Healthcare Conference Rodman & Renshaw 13th Annual Healthcare Conference September 2011 September 2011 2 Certain statements in this presentation may constitute forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Although Tengion believes that these statements are based upon reasonable assumptions within the bounds of its knowledge of its business and operations, there are a number of factors that may cause actual results to differ from these statements. For instance there can be no assurance that: (i) the Company will be able to find a suitable candidate for the position of chief executive officer or that the Company will be able to retain such person on mutually agreeable terms; (ii) the Company's Neo-Urinary Conduit clinical trial will not be placed on clinical hold by the Food and Drug Administration, or FDA; (iii) patients enrolled in the Company's Neo -Urinary Conduit clinical trial will not experience additional adverse events, which could delay clinical trials or cause the Company to terminate the development of the Neo-Urinary Conduit; (iv) the Company will be able to successfully enroll patients in its clinical trials, including its initial clinical trial for the Neo-Urinary Conduit; (v) the results of the clinical trial for the Neo-Urinary Conduit will support further development of that product candidate; (vi) data from the Company's ongoing preclinical studies will continue to be supportive of advancing its preclinical product candidates; (vii) the Company will be able to progress its product candidates that are undergoing preclinical testing, including the Neo-Kidney Augment, into clinical trial; and (viii) the Company will be able to obtain the capital it needs to develop its product candidates and continue its operations. For additional factors which could cause actual results to differ from expectations, reference is made to the reports filed by the Company with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended.The forward looking statements in this presentation are made only as of the date hereof and the Company disclaims any intention or responsibility for updating predictions or expectations in this presentation. Forward Looking Statements 3 Tengion products harness the body’s natural ability to regenerate §Unique and productive research platform Neo-Urinary Conduit provides alternative to standard of care for bladder cancer patients §Three patients implanted so far at Johns Hopkins and Univ of Chicago with staggered enrollment –Investigators gaining important insights and making modifications to surgical approach §Patient screening for enrollment currently active; anticipated enrollment of up to 10 patients §Significant unmet need Neo-Kidney Augment delays progression of kidney failure §Four animal models of chronic kidney failure published and/or presented §FDA interaction anticipated by end of year to clarify path to clinical trials Company Highlights Company Highlights 4 INTEGRATED PLATFORM Industrialization Cells Biomaterials Surgical Implantation Humans have limited capacity to regenerate Our platform uniquely catalyzes human tissue regeneration Catalyzing Regeneration in the Body Catalyzing Regeneration in the Body 6 Urologic Franchise 7 Benefit of Tengion Products Current Standard of Care Primary Patient Populations (US and EU) Bowel used to create a tube to transport urine from ureters to abdominal wall into ostomy bag Neo-Urinary Conduit Phase I Bladder cancer(20K/yr) Bowel used to create a bladder to carry and store urine inside the patient for excretion via urethra Neo-Bladder Replacement Pre-IND Bladder cancer (1.6K/yr) Eliminate the use of bowel and reduce the associated complications and side effects Neo-Bladder Augment Bowel used to increase bladder capacity and decrease pressure Phase II Spina Bifida / SCI* (1K/yr) *SCI Spinal Cord Injury Urologic Products to Enhance or Replace Bladder Urologic Products to Enhance or Replace Bladder 8 Native-like regeneration at three months with no immune rejection Normal lining Source: Tengion IND #14218; Presented at International Society for Stem Cell Research, 2009 Regeneration of normal lining from ureters to skin with no urine absorption and no mucus secretion Junction with ureter Conduit Junction with skin The product candidate catalyzed regeneration of a conduit made of bladder tissue, allowing for unobstructed urine flow 9 Up to 10 patients with primary bladder cancer requiring cystectomy §Three patients implanted to date at University of Chicago and Johns Hopkins Hospital Sequential enrollment of initial patients §Allows for modifications to surgical procedure as needed §Same 2 surgeons at initial implants to define procedure Primary efficacy assessment §Conduit integrity and patency at 1 year Neo-Urinary Conduit: Initial Clinical Trial Open label study to define surgical procedure and safety Neo-Urinary Conduit: Initial Clinical Trial Open label study to define surgical procedure and safety 10 May 2011 §Assessment conducted with investigators and DSMB following complications and discussed with FDA June - August 2011 §FDA grants orphan-drug designation to Neo-Urinary Conduit §Additional clinical data collected §Outcomes reviewed and surgical approach revised –Modifications focused on vascular supply and stoma September 2011 §Enrollment resumed –Stagger 15 weeks between patients 4 and 5 for observation –Future timelines dependent upon outcomes Neo-Urinary Conduit: Recent Progress Neo-Urinary Conduit: Recent Progress 11 Neo-Kidney Augment Neo-Kidney Augment 12 100,000 new dialysis patients each year in the US §350,000 currently on dialysis §20% annual mortality §$77,000 annual cost per patient §$39 billion in direct US costs annually for end stage kidney disease Neo-Kidney Augment Overview Intended to delay the need for dialysis or transplantation Neo-Kidney Augment Overview Intended to delay the need for dialysis or transplantation BiopsyCell Isolation & CultureCell SelectionDose PreparationDelivery (2-3 weeks)(<1 day)(2 weeks) cells + carrier injectable format 13 Initial data published in September, 2010 §Aggressive preclinical rodent model of chronic kidney disease §Preserved functional kidney mass, slowed progression, improved survival at 6 months Diabetic kidney failure §Aggressive diabetic, obese, hypertensive rodent model of kidney failure §Slowed kidney failure progression and improved survival at 1 year Human kidney cells in nude rat kidney failure §Reversed kidney failure at 3 months Large animal kidney failure §Observations consistent with small animal results §Effects seen as early as 7 weeks, with persistent effects reported at 9 months Neo-Kidney Augment Preclinical Data Neo-Kidney Augment Preclinical Data 14 NKA NKA SHAM NX HEALTHYNXNX + NKA Renal cells delivered after chronic disease state established enhanced survival and renal function §sCREAT sustained at >200% Renal cells improved multiple structural and physiologic parameters §Enhanced survival –100% vs. 0% (Nx) §Improved glomerular function §Improved tubular function 15 Initial data published in September, 2010 §Aggressive preclinical rodent model of chronic kidney disease §Preserved functional kidney mass, slowed progression, improved survival at 6 months Diabetic kidney failure §Aggressive diabetic, obese, hypertensive rodent model of kidney failure §Slowed kidney failure progression and improved survival at 1 year Human kidney cells in nude rat kidney failure §Reversed kidney failure at 3 months Large animal kidney failure §Observations consistent with small animal results §Effects seen as early as 7 weeks, with persistent effects reported at 9 months Neo-Kidney Augment Preclinical Data Neo-Kidney Augment Preclinical Data 16 Treatment Group 63-week Survival Untreated OB ZSF1 20% (1/5) OB ZSF1 + NKA 100% (5/5) p 0.042 Renal Cells reduced mean arterial blood pressure (MABP) significantly Renal Cells support survival beyond50% mortality time point for OB ZSF1 17 Initial data published in September, 2010 §Aggressive preclinical rodent model of chronic kidney disease §Preserved functional kidney mass, slowed progression, improved survival at 6 months Diabetic kidney failure §Aggressive diabetic, obese, hypertensive rodent model of kidney failure §Slowed kidney failure progression and improved survival at 1 year Human kidney cells in nude rat kidney failure §Reversed kidney failure at 3 months Large animal kidney failure §Observations consistent with small animal results §Effects seen as early as 7 weeks, with persistent effects reported at 9 months Neo-Kidney Augment Preclinical Data Neo-Kidney Augment Preclinical Data 18 Human-derived cells prevent renal failure in CKD Nude Rats for 3 mo. Human-derived cells improve CKD Nude Rat nephron function I-R/G Injury + Human Renal Cells I-R/G Injury Treatment weeks post-treatment * * * p<0.05 Human Renal Cells NoTx Human Kidney Tissue Regeneration in Nude Rats Human Kidney Tissue Regeneration in Nude Rats Delayed progression of CKD and stabilized renal function Delayed progression of CKD and stabilized renal function 19 Initial data published in September, 2010 §Aggressive preclinical rodent model of chronic kidney disease §Preserved functional kidney mass, slowed progression, improved survival at 6 months Diabetic kidney failure §Aggressive diabetic, obese, hypertensive rodent model of kidney failure §Slowed kidney failure progression and improved survival at 1 year Human kidney cells in nude rat kidney failure §Reversed kidney failure at 3 months Large animal kidney failure §Observations consistent with small animal results §Effects seen as early as 7 weeks, with persistent effects reported at 9 months Neo-Kidney Augment Preclinical Data Neo-Kidney Augment Preclinical Data 20 Treated Untreated Weeks Post Renal Cell Treatment Treated Untreated Weeks Post Renal Cell Treatment §Electrolyte,UPC p < 0.0001* Improvement and stabilization of whole kidney functions §Glomerular, Tubular and Collectingduct functions p < 0.0001* 21 Mechanism of Action Studies NKA modifying widely accepted mechanisms §Engraftment §Renal cells persist for at least 6 months at low levels §Expansion post-implantation §NKA SRC and Resident nephron cellular components expand post- implantation §Attenuation ofinflammatory and fibrosis pathways §Substantially reduced gene and protein expression of key biochemical and molecular pathways: TGFb >50%; PAI-1 >50%; Fibronectin 50% §NKA effects on chronic kidney disease can be linked to direct and indirect mechanisms of selected regenerative cells. Ilagan et al, Amer Soc of Nephrology, 2010; Bruce et al, Exp Biol, 2011; Kelley et al ISCT, 2010; Kelly et al TERMIS, 2010 22 Corporate Corporate 23 IP and Barriers to Entry Issued patent protection to 2021, plus recent applications pending §28 US and 97 international patents and patent applications §Core patents cover composition, design and methods of manufacture* Plus know-how, trade secrets and integrated capabilities associated with the discovery, development and manufacturing of our product candidates CELLS DEVICE / MATERIAL PROCESS THX USE Urologic Franchise Patent Applications Issued Patents Neo-Kidney Augment CELLS DEVICE / MATERIAL PROCESS THX USE * Individual patents may cover multiple elements 24 Financial Overview Financial Overview June 30, 2011 Cash and Investments Long-Term Debt Adjusted Net Loss - YTD Outstanding Shares $25.2 M $5.6 M $13.1 M 23.5 M $31.5 M $5.9 M $6.5 M 23.5 M March 31, 2011 25 Tengion products harness the body’s natural ability to regenerate §Unique and productive research platform Neo-Urinary Conduit provides alternative to standard of care for bladder cancer patients §Three patients implanted so far at Johns Hopkins and Univ of Chicago with staggered enrollment –Investigators gaining important insights and making modifications to surgical approach §Patient screening for enrollment currently active; anticipated enrollment of up to 10 patients §Significant unmet need Neo-Kidney Augment delays progression of kidney failure §Four animal models of chronic kidney failure published and/or presented §FDA interaction anticipated by end of year to clarify path to clinical trials Company Highlights Company Highlights 26
